Pfeifer, J.,
concurring in judgment only. I agree with the lead opinion’s conclusion that R.C. 2125.02(C) mandates that a personal representative in a wrongful death case be appointed by a court before the case is settled. That is what the statute expressly requires.
I do not agree with the lead opinion’s conclusion that R.C. 2125.02(A)(1) mandates that the personal representative be appointed before he or she can enter the courthouse to file a wrongful death complaint. That is not what the statute expressly requires.
Grief-stricken families spend significant periods of time deliberating whether a wrongful death action should be brought on behalf of a deceased loved one. These lengthy deliberations often result in a wrongful death complaint being filed at the last minute.
A relative who finally decides to file a wrongful death complaint must not be obligated to first go through the lengthy process of obtaining a court appointment before filing the complaint. This delay would unnecessarily jeopardize a personal representative’s chances of filing the complaint within the two-year limitations period.
*514The language in R.C. 2125.02(A)(2) and 2125.02(C) indicates that the personal representative must be court-appointed after the complaint has been filed, but before any judgment is entered or any settlement is reached.
Summary judgment would provide the appropriate mechanism to screen out those plaintiffs who have not received court appointment after filing their complaints. In the present case, the plaintiff was not appointed as the decedents’ personal representative after he filed his complaint. Thus, the trial court correctly granted defendants’ motions for summary judgment, but for the wrong reason.
Douglas, Resnick and F.E. Sweeney, JJ., concur in the foregoing concurring opinion.